Per Curiam.
Action to determine the boundary line between the lands owned by the plaintiff and defendant. After a protracted trial in which a large volume of evidence was taken, and after the trial judge had made a personal visit to the premises, to enable him the better to apply the evidence of the numerous witnesses, findings were made establishing the line in accordance with plaintiff’s contention. Defendant appealed from the judgment rendered on the findings.
Our conclusion is that the findings of the trial court are not so clearly against the evidence as to justify this court in declaring them wholly unsupported. The record contains over 600 pages of testimony, which we have read carefully in connection with the arguments of counsel. It would serve no useful purpose as a precedent or otherwise to attempt a review of the evidence, and we affirm the judgment, with the statement that a full consideration of the evidence leads us to that conclusion. Wilson v. Palmgren, 125 Minn. 519, 145 N. W. 1077; Lieder v. Schroeder, 116 Minn. 534, 133 N. W. 1134.
Judgment affirmed.